DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matter
Regarding claim 1, none of the references of record alone or in combination discloses or suggests the first electrode driving circuit comprises an integrator and an analog-digital converter, and the second electrode driving circuit is different from the first electrode driving circuit and implemented as at least one printed circuit on which a signal line is arranged so as to transfer the second electrode driving signal to the second electrode, and wherein the second electrode driving signal has a direct current (DC) voltage and is applied to the second electrode during both the display mode period and the touch mode period, in combination with the other elements of the instantly claimed invention.

Claims 2-5 and 17-20 depend from claim 1. Accordingly, claims 1-5 and 17-20 are allowed.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among Species, as set forth in the Office action mailed on 10 January 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Specifically, the restriction requirement of 10 January 2022 is partially withdrawn (the restriction requirement still applies to claims 6-16).  
Claim 3, directed to a non-elected Species is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
However, claims 6-16, directed to non-elected Inventions remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 6-16 directed to an invention non-elected without traverse.  Accordingly, claims 6-16 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
11 July 2022